Citation Nr: 1340983	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-01 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In the informal hearing presentation, the Veteran's representative raised a new claim of secondary service connection for stroke residuals; this claim is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

When the Veteran filed his claim in 2008, he resided in Tennessee.  During the pendency of his appeal, he moved to Ohio.  

In his December 2010 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ) at his local office.  At the time he filed his substantive appeal, he resided in Ohio.  In a January 2011 letter, the Veteran requested a Board video conference hearing.  

A May 2012 letter shows that the RO scheduled a Travel Board hearing to be held in Nashville, Tennessee.  

In June 2012, the Veteran again requested a Travel Board hearing be held in Cleveland, Ohio.  

In February 2013, the Veteran's representative submitted a statement that the Veteran had not withdrawn his request for a Travel Board hearing and requested that the Veteran be scheduled for a hearing in Cleveland, Ohio.  The record does not reflect that the RO rescheduled the hearing.  Therefore, a remand is warranted to reschedule the hearing and to notify the Veteran of the date, time, and location of the hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in Cleveland, Ohio before a VLJ at the earliest opportunity, and notify the Veteran of the date, time, and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

